DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-6, 10-12, and 17 have been amended in the response filed June 15, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Indication of Allowable Subject Matter begins on page 18.
Response to Arguments begins on page 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-9, is directed to a process. Additionally, the non-transitory computer-readable medium, as claimed in claims 10-16, is directed to an article of manufacture.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of product customization. Specifically, representative claim 1 recites the abstract idea of: 
identifying, in a plurality of nodes, one or more templates associated with at least one node for presenting interactive elements to a user;
presenting a plurality of prompts in a corresponding template of the one or more templates;
receiving a plurality of user inputs representative of factors affecting product selection from the user, wherein each user input of the plurality of user inputs is associated with one or more corresponding nodes traversed by the user, wherein defines a sequential relationship indicative of a traversal order between the corresponding nodes, wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts of the plurality of prompts presented, wherein a second user input depends on a first user input, wherein at least one user input of the plurality of user inputs is a natural language user input, wherein each user input is associated with at least one node of the plurality of nodes, and wherein at least one of the respective prompts depends on a previous user input;
traversing the nodes based on the two or more user inputs by referencing to identify a next node, each node including an ID and a type attribute;
generating a product name;
generating a product description;
generating at least one product customization recommendation;
generating a plurality of expenditure recommendations based on the plurality of user inputs;
communicating each of the product name, the product description, the at least one product customization option recommendation, and the plurality of expenditure option recommendations to the user;
receiving a user selection for each of a product customization and an expenditure amount, each selection associated with the one or more corresponding nodes traversed along a route defined;
generating, based on the user inputs and user selection, a set of instructions for creating the gift product; and
transmitting the set of instructions to a creator of the gift product, to display the set of instructions for matching the gift product to an intended goal of the user.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of product customization, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 1 is a certain method of organizing human activity because communicating each of the product name, the product description, the at least one product customization option recommendation, and the plurality of expenditure option recommendations to the user; generating, based on the user inputs and user selection, a set of instructions for creating the gift product; and transmitting the set of instructions to a creator of the gift product, to display the set of instructions for matching the gift product to an intended goal of the user are sales activities and managing personal behavior. Thus, representative claim 1 recites an abstract idea. 
The recited limitations of representative claim 1 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, identifying, in a plurality of nodes, one or more templates associated with at least one node for presenting interactive elements to a user; receiving a plurality of user inputs representative of factors affecting product selection from the user, wherein each user input of the plurality of user inputs is associated with one or more corresponding nodes traversed by the user, wherein defines a sequential relationship indicative of a traversal order between the corresponding nodes, wherein two or more user inputs of the plurality of user inputs are each responsive to respective prompts of the plurality of prompts presented, wherein a second user input depends on a first user input, wherein at least one user input of the plurality of user inputs is a natural language user input, wherein each user input is associated with at least one node of the plurality of nodes, and wherein at least one of the respective prompts depends on a previous user input; and receiving a user selection for each of a product customization and an expenditure amount, each selection associated with the one or more corresponding nodes traversed along a route defined are types of observation. Additionally, presenting a plurality of prompts in a corresponding template of the one or more templates; traversing the nodes based on the two or more user inputs by referencing to identify a next node, each node including an ID and a type attribute; generating a product name; generating a product description; generating at least one product customization recommendation; generating a plurality of expenditure recommendations based on the plurality of user inputs; generating a plurality of expenditure recommendations based on the plurality of user inputs; communicating each of the product name, the product description, the at least one product customization option recommendation, and the plurality of expenditure option recommendations to the user; generating, based on the user inputs and user selection, a set of instructions for creating the gift product; and transmitting the set of instructions to a creator of the gift product, to display the set of instructions for matching the gift product to an intended goal of the user are types of judgment. Thus, representative claim 1 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computer; a processor that is operatively coupled to a storage device via a system bus; a data structure stored on the storage device; an immutable atomic object; a product customization system comprising a user interface communicatively coupled to a networked user device comprising a processor device, wherein the user interface comprises a visual interface or an audio interface; digitally receiving by the processor device, through the user interface; digitally receiving by the processor device, through the user interface; a human readable value; and a remote computing device to display on a screen.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 1 merely recites a commonplace business method (i.e., product customization) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 1 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 2-9 do not aid in the eligibility of independent claim 1. For example, claims 3 and 7 merely further define the abstract limitations of claim 1. Additionally, claims 2, 4-6, and 8-9 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that claims 7-9 includes additional elements of a screen, a touch sensitive device, and an audio device. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. 
Thus, dependent claims 2-9 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking an article of manufacture and a machine, respectfully, claims 10-16 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 1-9. It is noted that claim 10 includes additional elements of a non-transitory computer readable medium embodying instructions executable by a computing device which when executed cause; a data structure stored on a storage device; an immutable atomic object in the data structure; user interface comprising a visual interface or an audio interface; a first user interface of the computing device; a human readable value; a second user interface of the computing device; a remote computing device; and a screen. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. As such, claims 10-16 are rejected for at least similar rationale as discussed above.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the system, as claimed in claims 17-20, is directed to a machine. 
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of product customization. Specifically, claim 17 recites the abstract idea of: 
convey a series of questions or prompts to a user in one or more templates identified, wherein each template is associated with at least one node for presenting interactive elements to a user;
receive a plurality of user inputs responsive to the series of questions or prompts, wherein each user input of the plurality of user inputs is respectively associated with the one or more nodes traversed by the user, wherein defines a sequential relationship indicative of a traversal order between the nodes, wherein two or more user inputs of the plurality of user inputs are each responsive to respective questions or prompts of the series, wherein a second user input depends on a first user input, wherein at least one user input of the plurality of user inputs is a natural language user input, wherein each user input is associated with at least one node of the one or more nodes, and wherein at least one of the respective prompts or questions depends on a previous user input; and
receive one or more selections respectively associated with the one or more nodes to sequentially traverse the one or more nodes based on corresponding relationships between the nodes defined in a table;
use the user inputs to generate a product name, a product description, at least one product color palette recommendation, at least one presentation recommendation, and a plurality of expenditure recommendations based on the plurality of user inputs; 
communicate each of the product name, the product description, the at least one product color palette recommendation, the at least one presentation recommendation, and the plurality of expenditure recommendations to the user; and
transmit to a creator of a gift product, a set of instructions for creating the gift product based on user selections among each of the recommendations, wherein the instructions comprise a goal and wherein the creator is different from the user and display the set of instructions for the creator of the gift product to match the gift product to an intended goal of the user.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, claim 17 recites the abstract idea of product customization, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in claim 17 is a certain method of organizing human activity because communicate each of the product name, the product description, the at least one product color palette recommendation, the at least one presentation recommendation, and the plurality of expenditure recommendations to the user and transmit to a creator of a gift product, a set of instructions for creating the gift product based on user selections among each of the recommendations, wherein the instructions comprise a goal and wherein the creator is different from the user and display the set of instructions for the creator of the gift product to match the gift product to an intended goal of the user are sales activities and managing personal behavior. Thus, claim 17 recites an abstract idea. 
The recited limitations of claim 17 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, receive a plurality of user inputs responsive to the series of questions or prompts, wherein each user input of the plurality of user inputs is respectively associated with the one or more nodes traversed by the user, wherein defines a sequential relationship indicative of a traversal order between the nodes, wherein two or more user inputs of the plurality of user inputs are each responsive to respective questions or prompts of the series, wherein a second user input depends on a first user input, wherein at least one user input of the plurality of user inputs is a natural language user input, wherein each user input is associated with at least one node of the one or more nodes, and wherein at least one of the respective prompts or questions depends on a previous user input; and receive one or more selections respectively associated with the one or more nodes to sequentially traverse the one or more nodes based on corresponding relationships between the nodes defined in a table are types of observation. Additionally, convey a series of questions or prompts to a user in one or more templates identified, wherein each template is associated with at least one node for presenting interactive elements to a user; use the user inputs to generate a product name, a product description, at least one product color palette recommendation, at least one presentation recommendation, and a plurality of expenditure recommendations based on the plurality of user inputs; communicate each of the product name, the product description, the at least one product color palette recommendation, the at least one presentation recommendation, and the plurality of expenditure recommendations to the user; and transmit to a creator of a gift product, a set of instructions for creating the gift product based on user selections among each of the recommendations, wherein the instructions comprise a goal and wherein the creator is different from the user and display the set of instructions for the creator of the gift product to match the gift product to an intended goal of the user are types of judgment. Thus, claim 17 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claim 17 includes additional elements such as a gift product customization system, comprising: a storage device comprising a data structure, the data structure comprising one or more data structure nodes wherein each data structure node is an immutable atomic object in the data structure; a first computing device connected to a network, the first computing device comprising: a first user interface; a second user interface configured to: digitally receive a plurality of user inputs; a human readable value; a table of the data structure; a processor device; a second computing device connected to the network configured to transmit via the network; and a screen.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, claim 17 merely recites a commonplace business method (i.e., product customization) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, claim 17 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in claim 17 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of claim 17 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, claim 17 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, claim 17 is ineligible. 
Dependent claims 18-20 do not aid in the eligibility of independent claim 17. For example, claim 20 merely further define the abstract limitations of claim 17. Additionally, claims 18-19 merely provide further embellishments of the limitations recited in independent claim 17. 
Furthermore, it is noted that claims 18-20 includes further additional elements of an audio device, a screen coupled to a touch sensitive device, a table in the data structure, and the second computing device comprises at least one of a screen. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. 
Thus, dependent claims 18-20 are also ineligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
Claims 1-20 are allowable due to the combination of features. Specifically, traversing nodes that are immutable atomic objects in a data structure in combination with determining an intended goal of a user is novel and non-obvious over the cited prior art. The cited prior art utilizes these features, but the cited prior art fails to obviously teach them in their combination as recited in the instant application.
The most relevant prior art includes Fingerer et. al. (US 20110252348 A1, herein referred to as Fingerer), Spivack (US 20120117005 A1, herein referred to as Spivack), and Isaacson et. al. (US 20120245987 A1, herein referred to as Isaacson). Newly cited Gabel et. al. (US 20150100943 A1, herein referred to as Gabel), and Hunn (US 20180005186 A1, herein referred to as Hunn) are also relevant.
Fingerer discloses a method and system for generating a gift bouquet from templates stored in a memory. A user interacts with a user interface on a networked processing device that displays flower choices based on the bouquet templates. The user can select from various factors that affect the template selection, including their favorite flowers, occasion, theme, or budget. Once a user has selected a particular template name, the user can select certain flowers and their positions in the bouquet. If a flower is selected as a line flower but is typically a focal flower, the system will display an error message and instruct the user how to fix the error. The system can also provide floral suggestions or alternates to help with the design of the arrangement. 
As the user changes their flower selections, the price of the bouquet changes and is displayed on the user interface. The user interface also displays the template name, descriptions of the flower arrangement, and the customization recommendations. Once the user has finalized their bouquet, they can submit the arrangement, and the floral arrangement creation engine system communicates the user’s floral arrangement to the floral arranger system. A florist then creates the actual floral arrangement based on the information received by the floral arranger system. 
Fingerer does not disclose a plurality of nodes stored on the storage device nor one or more templates associated with at least one node, wherein each node is an immutable atomic object in the data structure, nor that each user input of the plurality of user inputs is associated with one or more corresponding nodes traversed by the user, wherein the data structure defines a sequential relationship indicative of a traversal order between the corresponding nodes. Fingerer also does not disclose that at least one user input of the plurality of user inputs is a natural language user input, nor each user input is associated with a human readable value of at least one node of the plurality of nodes. Fingerer further does not disclose traversing the nodes in the data structure based on the two or more user inputs by referencing the data structure to identify a next node, each node including an ID and a type attribute, generating a plurality of expenditure recommendations, nor using a remote computing device to display the set of instructions on a screen for matching the gift product to an intended goal of the user.
Spivack discloses a method and system for providing intelligent assistance to a user. The system contains a network of nodes which are stored in a memory, and each node is connected to certain nodes based on the type of service the user requires. The user inputs a request in the form of natural language to the system, and the system matches the request to the appropriate service node. The system can ask follow-up questions or prompt the user for more information, which directs the user to a sub-node related to the initial service node. Once the intelligent assistance system has enough information, the system can match the user to a service provider, who can also access the system via a local or remote device.
Spivack does not disclose that each node is an immutable atomic object in the data structure, nor each user input is associated with a human readable value of at least one node of the plurality of nodes. Spivack also does not disclose a product customization system that generates product names, descriptions, customization recommendations, or expenditure recommendations. Spivack further does not disclose displaying the set of instructions to the creator on a screen.
Isaacson discloses a method and system for generating and sending gift cards to recipients. A giver accesses the system and selects which merchant they’d like to purchase a gift card from. The giver can choose the amount of money they wish to add to the gift card, or select from a list of suggested amounts based on the merchant they’ve selected. The giver then enters the recipient’s information, which can be in the form of an email, in order to send the gift card to the recipient. 
Isaacson does not disclose a plurality of nodes stored on the storage device nor one or more templates associated with at least one node, wherein each node is an immutable atomic object in the data structure, nor that each user input of the plurality of user inputs is associated with one or more corresponding nodes traversed by the user, wherein the data structure defines a sequential relationship indicative of a traversal order between the corresponding nodes. Isaacson also does not disclose that at least one user input of the plurality of user inputs is a natural language user input, nor each user input is associated with a human readable value of at least one node of the plurality of nodes. Isaacson further does not disclose traversing the nodes in the data structure based on the two or more user inputs by referencing the data structure to identify a next node, each node including an ID and a type attribute, nor using a remote computing device to display the set of instructions on a screen for matching the gift product to an intended goal of the user.
Gabel discloses a dynamically evolving cognitive architecture system and method for producing actionable items based on natural language user input. The system receives the natural language input from the user, which can be based on one prompt or multiple prompts. The natural language interpreter determines how to sequentially ask the user for more information based on the previous input and a template plan graph of nodes and branches stored in the system. Based on the inputs, the system determines an intent of the user, and a planner determines static steps of execution for achieving the intent. The system can display these steps to the user as individual goals or the cumulative task.
Gabel does not disclose that each node is an immutable atomic object in the data structure, each node including an ID and a type attribute, nor each user input is associated with a human readable value of at least one node of the plurality of nodes. Gabel also does not disclose a product customization system that generates product names, descriptions, customization recommendations, or expenditure recommendations.
Hunn discloses a system and method for forming, storing, managing, and executing contracts. The system hosts contract types on a server, and based on the user’s contractual needs, the system creates the contract. The system prompts the user for information, and the user inputs natural language responses. The responses are associated with human readable values and machine readable values, which are associated with corresponding contractual components. These contractual components are nodes that are immutable data objects, and they are traversed in order to assemble the components into a contract. The contract can be viewed and updated during assembly by all parties involved. 
Hunn does not disclose a product customization system that generates customization or expenditure recommendations, nor that each node includes an ID. Hunn also does not disclose receiving a user selection, via the user interface, for an expenditure amount, nor generating or displaying a set of instructions to a creator on a screen for matching the gift product to an intended goal of the user.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1-20 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
	

Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments have rendered the rejections moot. Therefore, the rejections are hereby withdrawn,

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 13-14 of the Remarks, Applicant argues “the claims are not directed to a judicial exception and are patent eligible” because “claim 1 is not representative at least of claim 17 as claim 17 has a different scope than that of claim 1.” Although Examiner respectfully disagrees with Applicant’s analysis of claim 1 versus claim 17 in regards to the 101 rejection, Examiner has separated the 101 analysis of claims 17-20 for sake of clarity, which can be found on pages 11-17 of this Office Action. 
While claims 1 and 17 have different scopes individually, the abstract idea of claims 1, 4, and 5 is the same abstract idea recited in claim 17, and that same abstract idea is recited in the groupings of claims 1-9 and 17-20. Also, while each of the independent claims recite different additional elements, the recitation of these additional elements does not negate the presence of the abstract idea in claims 1-9 or claims 17-20. Furthermore, the separate analysis of claim 17 still reaches the same conclusion that the claims recite an abstract idea that is not integrated into a practical application nor amounts to significantly more than the abstract idea because the claims merely amount to using generic computing elements as a tool to perform the abstract idea.
With respect to pages 14-15 of the Remarks, Applicant argues “the claims are not directed to a judicial exception and are patent eligible” because “none of the independent claims actually explicitly recite any sales activity” and “no transaction, sale, advertising, marketing or similar action is recited in any of the independent claims.” However, Examiner respectfully disagrees with Applicant’s analysis.
As explained in the 2019 PEG and October 2019 PEG Update, key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include subgroups such as “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. 
In this case, claims 1-20 recite a commercial activity because the claim recites sales activities. Generating and communicating a product customization for a gift product, which includes expenditure recommendations, is a sales activity. “Sales activities” is a broad phrase that encompass any activities that are taken to move customers through a sales process, including customizing products based on expenditure recommendations. Therefore, displaying options to a user for customizing a gift product based on expenditure recommendations is a sales activity. While transactions fall in the grouping of “sales activities,” it is not a required criteria for determining whether a claim recites a sales activity. Thus, the claims recite sales activities, i.e. commercial activity.
Additionally, the claims recite managing personal behavior (i.e., certain method of organizing human activity) because the claims recite receiving a plurality of inputs based on prompts, wherein a prompt and user input are dependent on previous user inputs, and generating a plurality of expenditure recommendations based on the user inputs. This is managing personal behavior because the claims are instructing the user how to customize their gift product. In other words, the user is following instructions in order to customize their gift product, which is managing personal behavior. Therefore, the claims also recite managing personal behavior, and thus, claims 1-20 recite an abstract idea.
With respect to pages 15-16 of the Remarks, Applicant further argues “it is not reasonable to interpret the receipt of input/selection (both being widely accepted terms in the computer and electrical arts) as mental observation. Similarly, it is not reasonable to interpret the presentation of prompts and transmission of instructions as judgements since no mental determination, decision, or conclusion is recited.” However, Examiner respectfully disagrees.
As explained in the 2019 PEG, another grouping of abstract ideas is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. Claims can recite a mental process, i.e., abstract idea, even if they are claimed as being performed on a computer. See Gottschalk v. Benson, 409 U.S. 63 (1972). The MPEP states “examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.” MPEP § 2106.04(a)(2), section III(c).
The claims recite an abstract idea because the claims recite mental processes in the form of observations and judgements. The cited observation limitations are observations because a person can mentally receive inputs corresponding to a physical node map, with the inputs dependent on one another, and be natural language inputs. The cited judgement limitations are judgements because a person can mentally decide to prompt users with certain questions; generate product names, descriptions, customization recommendations, expenditure recommendations, a set of instructions for creating the gift product; and transmit the instructions to a creator of the gift product. Reciting that input, selection, prompting, and transmission are done using a generic computer does not negate the presence of the abstract idea, as determined in Gottschalk. Thus, the claims recite a mental process.
As an example, an analog of these abstract ideas would exist in a scenario of a customer entering a flower shop to customize a bouquet, and the flower shop employee asking questions about the occasion or reason for the bouquet they are looking for. Each question by the shop employee is a prompt, and each response from the customer is an input, which could be in natural language. The subsequent questions by the shop employee could be dependent on a previous customer answer, with the shop employee following a specific mapped path based on the customer answers in order to customize the bouquet. The shop employee can then generate product name, description, and customization and expenditure options to present to the employee based on their responses to the shop employee’s questions. Once the customer has selected the options, the set of instructions for creating the bouquet is created by the shop employee, and those instructions are given to the shop employee that is going to put together the bouquet. This scenario occurring in a generic computing environment rather than as a shop employee does not negate the fact that an abstract idea (in the form of sales activities, managing personal behavior, and mental processes) is present in the claims.
In conclusion, claims 1-20 recite certain methods of organizing human activity because the claims recite sales activities in the form of generating customizations to users based on expenditure recommendation and managing personal behavior in the form of generating instructions for a user to follow in order to generate their customized product. Furthermore, the claims recite mental processes because they recite observations and judgements that can practically be performed in the human mind or with aid of pen and paper. Thus, the claims recite abstract ideas.

With respect to pages 16-19 of the Remarks, Applicant argues “each of the claims integrate such recitation into a practical application” because “the applicant's claims are directed to specific improvements in the field of field of product customization and selection systems, as well as to dynamically interactive communication systems, in order to overcome various deficiencies of traditional approaches.” However, Examiner respectfully disagrees.
According to the MPEP, to evaluate whether claims recite an improvement to the technology, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification (MPEP § 2106.04(d)(1)).
For example, in McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…” by “limit[ing] to rules with specific characteristics” and it was “…the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks.” McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016). 
In this case, Applicant’s claims do not reflect an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Although the claims include computer technology, such elements are generically recited and merely peripherally incorporated in order to implement the abstract idea. The claims do not recite, individually or in combination, limitations that go beyond using a computer as a tool for performing the abstract idea. This is unlike the improvements recognized by the courts in cases such as McRO. 
Unlike the precedential case, which uses specific rules for improving animation, the claims of the instant invention do not identify such a specific improvement to computer capabilities via specific rules or another type of technological improvement. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial and mental task of product customization. The claimed process, while arguably resulting in improved product customization based on a user’s goal, is not reciting any improvement to computers or technology. The claimed process is not improving the computer components that operate the system because the claims do not reflect, for example, how the data structure and node templates are used in a technical way to generate the set of instructions or match the gift product to an intended goal of the user in order to “perform a distinct process to automate a task previously performed by humans.” Id citing McRO. Rather, the instant claims merely recite “the idea of a solution or outcome” that uses generic computing elements to generate and transmit instructions for a customized product based on a user’s intended goal. Thus, the claims merely utilize different data while employing generic computer components to improve the abstract idea of product customization, i.e. commercial and mental process. As such, the claims do not recite specific technological improvements, and the rejection is maintained.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. Therefore, the rejections are hereby withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barbosa et. al. (US 10229187 B2) was used to understand other methods for natural language interactions with a computer, specifically how the computer analyzes responses and selects follow-up questions by previously saved question-response pairs.
Heck (2017 NPL) was used to understand how AI is transforming the business world by intelligently determining customer values that were previously hard to define. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625